                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

B&P LITTLEFORD, LLC,

                      Plaintiff,
v                                                           Case No. 18-11425
                                                            Honorable Thomas L. Ludington
PRESCOTT MACHINERY, LLC,
and RAY MILLER,

                  Defendants.
_______________________________________/

                ORDER DENYING MOTION TO RE-OPEN DISCOVERY
       On May 7, 2018, Plaintiff B&P Littleford, LLC (“B&P”) filed a complaint against

Defendants Prescott Machinery, LLC (“Prescott”) and Ray Miller. Plaintiff alleges that Defendants

misappropriated “confidential, proprietary, and other trade secret information” from Plaintiff. ECF

No. 1 at PageID.1. On June 13, 2019, Plaintiff filed a motion to reopen discovery. The motion will

be denied.

                                                I.

                                                A.

       According to its initial complaint, Plaintiff designs and manufactures “a wide variety of

highly engineered mixers, dryers, extruders, compounders, kneaders, reaction vessels, Podbielniak

Centrifuges, and centrifugal separation equipment for manufacturing applications.” ECF No. 1 at

PageID.3. Defendant Miller was previously employed at B&P in various capacities, including as

a board member and B&P’s President and Chief Executive Officer. Id. at PageID.4. Miller’s

employment gave him access to B&P’s confidential and trade secret information, including

information related to the Mixer. Id. at PageID.5.
       In 2008, Miller terminated his employment with B&P. Id. As part of his termination, he

entered into a confidential settlement and release agreement with Plaintiff in which he represented

       Since July 31, 2008, [Miller] has not had and does not have physical possession of
       or access to any customer lists, software, records, manuals, equipment, drawings,
       blue prints, or confidential proprietary information of or about B&P, whether hard
       copy or electronic. Nor has Miller given any such materials or information to any
       other person for any purpose other than to advance the business interests of B&P.

Id. at PageID.6. Soon after terminating his employment with Plaintiff, Miller started the company

Prescott Machinery, LLC. Id. He is its president.

       One of the products produced by Plaintiff is a 16 PVM Planetary Vertical Mixer (“Mixer”)

that had been installed in the 1960s at the United States Navy’s Surface Weapons Center at China

Lake, California. Plaintiff developed the Mixer in order to “provide a high speed mixer with close

tolerances to improve over other mixers in the marketplace.” Id. at PageID.7. In 2017, the Navy

issued a Request for Proposal to “retrofit and overhaul the Mixer.” Id. Plaintiff submitted a

response to the request, but the Navy awarded the contract (“China Lake contract”) to Prescott. A

B&P vendor subsequently received copies of Prescott’s drawings because the vendor was asked

to supply parts for the China Lake contract. The vendor provided these drawings to Plaintiff.

Plaintiff alleges that “[a] review of Prescott’s drawings and schematics received from the vendor

shows that B&P’s confidential and trade secret technical drawings were used in Prescott’s attempt

to source parts for the Navy’s contract.” Id. at PageID.8.

       On May 7, 2018, Plaintiff filed its complaint against Miller and Prescott. It contended that

Defendants violated the Federal Defend Trade Secrets Act and the Michigan Uniform Trade

Secrets Act and was liable for civil conspiracy and conversion. Plaintiff further alleged that Miller

was liable for breach of contract, breach of the duty of loyalty and fiduciary duty, promissory




                                                -2-
estoppel, and unjust enrichment. Plaintiff also contended that Prescott was liable for tortious

interference with contractual relations.

                                                B.

       On October 16, 2019, Plaintiff filed a motion to compel. ECF No. 21. The motion was

referred to Magistrate Judge Morris who held a hearing on November 20, 2018. ECF No. 31. She

granted the motion in part and denied it in part. During the hearing, she explained that discovery

was limited to the scope of Plaintiff’s complaint, specifically those drawings and trade secret

information related to the project at issue in Plaintiff’s complaint, the Mixer and the China Lake

contract. During the hearing, Judge Morris held:

       It’s the single project and it’s five drawings. I think that the scope of discovery
       should allow the plaintiff to seek information about both those things in the sense
       that plaintiff should not be limited to the five drawings, but rather any drawings or
       other information that was misappropriated by Miller to Prescott and how that
       happened, or how Prescott got it, whether it was through Miller or someone else,
       relating only to this project.

ECF No. 32 at PageID.650-651. Accordingly, the scope of discovery was limited to discovery

related to the Mixer and the China Lake contract.

       On April 5, 2019, Plaintiff filed a motion to amend its complaint. ECF No. 41. On April

25, 2019, a stipulated order was entered permitting Plaintiff to amend its complaint. ECF No. 44.

Plaintiff’s amended complaint added allegations of misappropriation by Defendants in addition to

those presented in its initial complaint regarding the Mixer. The amended complaint provides

       Defendants have misappropriated additional documents, drawings, and other
       confidential, proprietary, and trade secret information wholly unrelated to the
       Mixer or the Navy’s RFP, but that belongs to B&P and is being used by Miller
       and/or Prescott to B&P’s detriment and damage.




                                               -3-
ECF No. 45 at PageID.995. Plaintiff represents that the day after filing its amended complaint, it

requested Defendants to supplement their answers to seven interrogatories and five production

requests that Plaintiff had requested seven months prior in November.

       On May 8, 2019, Plaintiff filed a motion to compel. ECF No. 47. The motions were referred

to Judge Morris who held a hearing on June 4, 2019. ECF No. 51. She denied Plaintiff’s motion

to compel and held that:

       Plaintiff’s Motion to Compel (R. 47) is DENIED as untimely. Plaintiff’s Amended
       Complaint may have expanded the scope of discovery but it did not automatically
       trigger a need to supplement all previous discovery requests.

ECF No. 68 at PageID.1792. From this holding, Plaintiff’s have conjectured that “Judge Morris

denied its Compel Motion, but opined that B&P was free to file a Motion seeking leave to re-open

discovery for this purpose.” ECF No. 69 at PageID.1806.

       A month and a half after the close of discovery, Plaintiff filed a motion to reopen discovery.

ECF No. 69. Plaintiff seeks to obtain the seven interrogatories and five production requests that it

had previously sought. Id. at PageID.1795. Plaintiff alleges that these are “identical to 7

Interrogatories and 5 Production Requests found in Plaintiff’s first discovery requests served on

Defendants in November and identical to the 7 Interrogatories and 5 Production Requests for

which Plaintiff sought ‘initial and/or supplemental production’ from Defendants on April 26,

2019.” Id. at PageID.1795-1796 (emphasis in original).

       For the following reasons, Plaintiff’s motion will be denied.

                                                II.

       Federal Rule of Civil Procedure 16(b)(4) provides “[a] schedule may be modified only for

good cause and with the judge’s consent.” Regarding the extension of discovery, a court should

consider the following factors:



                                               -4-
       (1) when the moving party learned of the issue that is the subject of discovery; (2)
       how the discovery would affect the ruling below; (3) the length of the discovery
       period; (4) whether the moving party was dilatory; and (5) whether the adverse
       party was responsive to…prior discovery requests.

Marie v. American Red Cross, 771 F.3d 344, 366 (6th Cir. 2014).

                                                III.

       A discovery extension is not merited in consideration of these five factors. Plaintiff filed

its complaint over a year ago. The parties were provided extensive time to conduct discovery and

the discovery period was extended on two separate occasions. Plaintiff has known of this discovery

issue for months. It acknowledges that it seeks the same interrogatories and production requests

that it served almost a year ago. ECF No. 69 PageID.1809.

       Plaintiff contends that it has not been dilatory in seeking this discovery material because it

“attempted to obtain discovery on these identical issues in its very first discovery requests, served

on September 26, 2018. But, time and again, Defendants stymied Plaintiff’s efforts.” ECF No. 69

at PageID.1809 (emphasis in original). It is not surprising that Defendants “stymied” Plaintiff’s

efforts at that point in the litigation because Plaintiff had not yet amended its complaint.

Defendants were under no obligation to provide this additional discovery since it was beyond the

scope of the issue framed by the initial complaint. As explained by Judge Morris at the November

hearing, the scope of discovery was limited to the China Lake contract and the Mixer. Plaintiff

amended its complaint at the end of the discovery period and on the eve of the dispositive motion

deadline. Accordingly, Defendants cannot be faulted for refusing to give discovery material that

fell outside of the ambit of the complaint.




                                                -5-
     Accordingly, Plaintiff’s motion to reopen discovery and compel discovery, ECF No. 69, is

DENIED.



     Dated: August 13, 2019                             s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge




                                           -6-
